DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/21/2020 and 11/9/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: “the steps” in line 2 should read --steps --.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “the step” in line 1 should read --a step--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, line 3 recites the limitation “a cabinet” and line 6 recites “a sink assembly”. It is unclear whether these limitations are the same as or different from that previously recited in line 1. For examination purposes, the cabinet recited in line 3 and the sink assembly in line 6 are interpreted to be the same as the limitations recited in line 1.
Claim 13 recites the limitation "said foam liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said foam liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said foam liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said foam liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (US 20180044901).
Regarding claim 1, Lloyd discloses a sink system comprising: a sink assembly (3) comprising a basin (basin of 3) having a drain (drain of 3), a front wall (front wall of 
a support assembly (4) comprising a first side support (first side support of 5 and 7) and a second side support (second side support of 5 and 7), wherein said first side support is affixed to a first cabinet wall (first wall of 1) and said second side support is affixed to a second cabinet wall (second wall of 1); 
said support assembly configured for receiving said sink assembly (the sink assembly is received by 4); and 
wherein said first side support and said second side support are configured to press against said exterior of said pair of side walls of said sink assembly such that said first side support and said second side support provide sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120).
Regarding claim 2, Lloyd discloses support assembly further comprising a front support (front support of 6) and a rear support (rear support of 6); 
wherein said front support is configured to press against said exterior of said front wall such that said front support provides sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120); and 
wherein said rear support is configured to press against said exterior of said rear wall such that said front support provides sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120).

said sink assembly configured for placement within an opening (opening of 2) of a counter top (2).
Regarding claim 11, Lloyd discloses said sink assembly is comprised of stainless steel (¶ 0002, 0096).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 20180044901) in view of Winfield (US 3816234).
Regarding claim 3, Lloyd discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including a foam liner (22) comprising a cross-lined polyethylene (XPE) (col. 8, ll. 4-19) and further comprising a laminated aluminum layer 
said foam liner configured to provide sound deadening performance of sound within said sink assembly (impact absorbing, Abstract).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include a foam layer as claimed, as taught by Winfield, in order to provide a laminate which has impact absorbing properties, water resistance, dent resistance, is light weight, is easy to clean and maintain, and is attractive to the eye (Abstract).
Regarding claim 4, the combination above, and specifically Winfield further discloses wherein said foam liner comprises a plurality of boards (110).
Regarding claim 5, the combination above, and specifically Winfield further discloses said foam liner comprises a wrap (35).
Regarding claim 6, the combination above, and specifically Winfield further discloses said foam liner completely covers said exterior face of said sink assembly (22 completely covers the exterior face of 90).
Regarding claim 7, the combination above, and specifically Winfield further discloses said foam liner further is configured to prevent condensation from forming on said exterior face of said sink assembly (col. 11, ll. 11-20).
Regarding claim 12, as best understood, Lloyd discloses a method of installing a sink assembly into a cabinet, the method comprising the steps (the normal use of the apparatus of Lloyd requires the claimed method steps below): installing a support structure (4) within a cabinet (1), said support structure comprising a pair of side 
installing a sink assembly (3) within said support structure, said sink assembly comprising a basin (basin of 3) having a drain (drain of 3), a front wall (front wall of 3), a rear wall (rear wall of 3), a pair of side walls (side walls of 3) and a rim (rim of 3) atop said front wall, rear wall, and pair of side walls, wherein said front wall, said rear wall, said pair of side walls, and said basin defining a sink structure having an exterior face (exterior face of 3) and an interior face (interior face of 3), said interior face defining an interior volume (interior volume of 3); 
providing sound deadening to said sink assembly with said front and rear supports of said support structure (¶ 0031, 0099, 0120).
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose installing a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including installing a foam liner (22) between said support structure (61) and said sink assembly (90), said foam liner comprising a cross-lined polyethylene (XPE) (col. 8, ll. 4-19) and a laminated aluminum layer (col. 6, ll. 8-17, col. 11, ll. 57-64); and 
providing sound deadening to said sink assembly with said foam liner (impact absorbing, Abstract).

Regarding claims 13-16, as best understood, Lloyd discloses substantially all of the elements of the present invention as stated above in the rejection of claim 11.
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including wherein said foam liner prevents condensation from forming on said exterior face of said sink assembly (col. 11, ll. 11-20);
wherein said foam liner comprises a plurality of boards (110);
wherein said foam liner comprises a wrap (35); and
the step of completely covering said exterior face of said sink assembly with said foam liner (22 completely covers the exterior face of 90).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include a foam layer as claimed, as taught by Winfield, in order to provide a laminate which has impact absorbing properties, water resistance, dent resistance, is light weight, is easy to clean and maintain, and is attractive to the eye (Abstract).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 20180044901) in view of Ankin (US 3444565).
Regarding claims 8-9, Lloyd discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Lloyd does not disclose a first front wall ridge and a first rear wall ridge configured for receiving an accessory as claimed.
Ankin discloses a sanitary fitting including a first front wall ridge (front ridge of 4a) and a first rear wall ridge (rear ridge of 4a) configured for receiving an accessory (6) within said sink assembly such that said accessory rests atop said first front wall ridge and first rear wall ridge (near 6a) and spans across said interior volume (interior volume of 1) of said sink assembly; wherein said accessory comprises a strainer (draining board, 6).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include the front and rear wall ridges and accessory as claimed, as taught by Ankin, in order to provide a draining board such that dirt cannot ready collect in corners and cracks (col. 1, ll. 52-66, col. 2, ll. 27-38).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Blank (GB 1153419) is directed to the state of the art as disclosing a cover plate for a sink unit including a stainless steel plate (12) with an undersurface coated with a layer of insulation material (26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/W.R.K/Examiner, Art Unit 3754  

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754